Exhibit 10.1


EXECUTION COPY

AMENDMENT NO. 1
to the
PRUDENTIAL BANCORP, INC.
PRUDENTIAL BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDMENT NO. 1 (the "Amendment") to the Amended and Restated Employment
Agreement by and among Prudential Bank, a Pennsylvania‑chartered, stock-form
savings bank previously known as "Prudential Savings Bank" (the "Bank"), and
Prudential Bancorp, Inc., a Pennsylvania corporation (the "Company" and
collectively with the Bank, the "Employers"), and Dennis Pollack (the
"Executive") dated December 19, 2016 (the "Agreement"), is hereby effective as
of November 17, 2017.


WHEREAS, the Executive is presently employed as the President and Chief
Executive Officer of the Employers;


WHEREAS, effective December 19, 2016, the Executive and the Employers entered
into the Agreement which provided for, among other things, severance benefits in
the event of the Executive's termination;


WHEREAS, the Employers and the Executive desire to amend the Agreement to
reflect the mutually agreed upon revision to Section 6; and


WHEREAS, the Executive is willing to serve the Employers on the terms and
conditions set forth in the Agreement, as amended by this Amendment.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the Employers and the Executive do hereby agree to amend the
Agreement as follows:


1. Section 6 of the Agreement be and hereby is rescinded and deleted and
replaced in its entirety by the following:


6.         Limitations of Benefits under Certain Circumstances.


In the event that:


(i)
the aggregate payments or benefits to be made or afforded to the Executive
pursuant to this Agreement, together with other payments and benefits which the
Executive has a right to receive from the Employers which are deemed to be
parachute payments as defined in Section 280G of the Code, or any successor
thereof (the "Severance Benefits"), would be deemed to include an "excess
parachute payment" under Section 280G of the Code; and



(ii)
if such Severance Benefits were reduced to an amount (the "Non-Triggering
Amount"), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times the Executive's "base amount," as determined in accordance with
said Section 280G and the Non-Triggering Amount less the product of the Tax Rate
and the Non-Triggering Amount would be greater than the aggregate value of the
Severance Benefits (without such reduction) minus (i) the amount of tax required
to be paid by the Executive thereon by Section 4999 of the Code and further
minus (ii) the product of the Severance Benefits and the Tax Rate,

 
 

--------------------------------------------------------------------------------

then the Severance Benefits shall be reduced to the Non-Triggering Amount. For
purposes of this Section, "Tax Rate" shall include the sum of (a) the highest
marginal federal, state and local income tax rates applicable to the Executive,
and (b) the Social Security and Medicare tax rates applicable to such payment,
as adjusted for any phase out of federal tax deductions and any benefit
associated with state or local tax deductions. If the Severance Benefits are
required to be reduced, the cash severance shall be reduced first, followed by a
reduction in the fringe benefits to be provided in kind. All calculations to be
made under this Section 6 shall be made by the Employer's independent registered
public accounting firm or an independent tax counsel selected by the Employers
(and paid for thereby), subject to the right of Executive and his
representative, if any, to review such analysis. Nothing contained in this
Section 6 shall result in a reduction of any payments or benefits to which the
Executive may be entitled upon termination of employment under any circumstances
other than as specified in this Section 6, or a reduction in the payments and
benefits specified in Section 5 below zero.


2. All other sections and provisions in the Agreement shall continue in full
force and effect and are not affected by this Amendment.


[signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to the
Agreement as of the date first written above.
 
ATTEST:
 
PRUDENTIAL BANCORP, INC.
                   
By:
/s/Sharon Slater
 
By:
/s/Bruce E. Miller
Name:
Sharon Slater
 
Name:
Bruce E. Miller
Title:
Corporate Secretary
 
Title:
Chairman of the Board

 
 
ATTEST:
 
PRUDENTIAL BANK
                   
By:
/s/Sharon Slater
 
By:
/s/Bruce E. Miller
Name:
Sharon Slater
 
Name:
Bruce E. Miller
Title:
Corporate Secretary
 
Title:
Chairman of the Board

 



   
EXECUTIVE
                         
By:
/s/Dennis Pollack
       
Dennis Pollack
         

 
 
 
 
 
 
 
 
 
 
 
 

 
3